46 F.3d 1143
75 A.F.T.R.2d 95-571, 95-1 USTC  P 50,070
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.PAL INTERNATIONAL CORPORATION, Petitioner-Appellant,v.COMMISSIONER INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 93-70568.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 15, 1994.Decided Jan. 10, 1995.

Before:  SKOPIL, NORRIS, and HALL, Circuit Judges.


1
MEMORANDUM*


2
Taxpayer challenges the tax court's finding that it is not entitled to deduct the value of funds and assets diverted by a 50% shareholder as either a theft loss or as compensation for services.  We affirm.


3
Taxpayer failed to show that the tax court committed clear error in finding that the property taken from the corporation was not intended as compensation.  See Whitcomb v. Commissioner, 733 F.2d 191, 195 (1st Cir.1984) (reviewing for clear error).  We need not examine whether a theft occurred, because Taxpayer failed to show clear error in the tax court's conclusion that there existed a reasonable prospect of recovering the purportedly stolen property in the year of the deduction.  See Korn v. Commissioner, 524 F.2d 888, 890 (9th Cir.1975) (reviewing for clear error);  26 C.F.R. Sec. 1.165-1(d)(3).


4
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3